United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 99-3874
                                  ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         *
       v.                                *
                                         *
Lylalele, Inc., Nebraska Corporation,    *
                                         *   Appeal from the United States
              Defendant,                 *   District Court for the
                                         *   District of Nebraska
Larry W. Hoyt, individually and as       *
Co-Trustee of the Lylalele Trust,        *       [UNPUBLISHED]
                                         *
              Appellant,                 *
                                         *
Leanna L. Schwasinger, individually      *
and as Co-Trustee of the Lylalele Trust, *
formerly known as Leanna L. Hoyt;        *
Lynda L. Woodard, in capacity as Co- *
Trustee of the Lylalele Trust, formerly *
known as Lynda L. Hoyt; Lanae L.         *
Wilson, in capacity as Co-Trustee of     *
the Lylalele Trust, formerly known as    *
Lanae L. Hoyt; Leila L. Koetter, in      *
capacity as Co-Trustee of the Lylalele *
Trust, formerly known as Leila L. Hoyt; *
Leah L. Rowe, in capacity as Co-         *
Trustee of the Lylalele Trust, formerly *
known as Leah L. Hoyt,                   *
                                         *
              Defendants,                *
                                          *
Agri-Affiliates,                          *
                                          *
             Receiver,                    *
                                          *
Patsy C. Brown,                           *
                                          *
             Interested Party.            *
                                     ___________

                           Submitted:    April 24, 2000

                                 Filed: May 30, 2000
                                     ___________

Before McMILLIAN, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                             ___________

PER CURIAM.

        Larry Hoyt appeals from the final judgment entered in the District Court1 for the
District of Nebraska, granting summary judgment to the Farm Service Agency (FSA)
in its foreclosure action. For reversal, Hoyt argues that genuine issues of material fact
preclude summary judgment. For the reasons discussed below, we affirm the judgment
of the district court.

      Upon careful review, we conclude summary judgment was proper. The FSA
offered unrebutted evidence that Hoyt and others received documented loans which
were delinquent and which were secured by a mortgage in favor of FSA on the property
against which FSA sought foreclosure. See Fed. R. Civ. P. 56(e) (when motion for
summary judgment is made and supported, adverse party may not rest upon mere


      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
                                           -2-
allegations or denials of adverse party’s pleadings but must set forth by affidavit or
otherwise specific facts showing genuine issue for trial); United States v. Kimbell
Foods, Inc., 440 U.S. 715, 718 (1979) (while federal law applies, since national rule
is unnecessary to protect federal interest underlying FHA loan programs, priority of
liens is to be determined under state law); West Town Homeowners Ass’n, Inc. v.
Schneider, 435 N.W.2d 645, 648 (Neb. 1989) (requirements for party seeking to
foreclose on mortgage). Although Hoyt argues on appeal that his signature does not
appear on the loan instruments, he did not raise this argument in opposition to the
summary judgment motion. See Dorothy J. v. Little Rock Sch. Dist., 7 F.3d 729, 734
(8th Cir. 1993) (this court does not consider arguments made for first time on appeal).

      Hoyt also complains that the district court struck several pleadings from the
record, but we conclude the court did not abuse its discretion in doing so: Hoyt
executed and filed the pleadings, pro se, on behalf of the borrower corporation of which
he was president and on behalf of a trust; however, corporations and trusts cannot
appear in federal court without legal representation. See Knoefler v. United Bank, 20
F.3d 347, 348 (8th Cir. 1994) (trust); United States v. Van Stelton, 988 F.2d 70, 70
(8th Cir. 1993) (per curiam) (corporation).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-